Citation Nr: 1718695	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for alcohol abuse as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2012 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for panic disorder and alcohol dependence.

In June 2015, the Veteran testified by videoconference from the San Juan RO before the undersigned Veterans Law Judge.

In a decision dated in September 2015, the Board granted service connection for panic disorder and earlier effective dates for the awards of service connection for peripheral neuropathy of the right and left lower extremities.  An earlier effective date for the award of service connection for ischemic heart disease was denied.  At that time, the Board also remanded the substance abuse claim for additional development.

In December 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), which was provided in January 2017.  In March 2017, after receiving the VHA opinion, the Veteran indicated that he had no further argument or evidence to submit.  In April 2017, his representative submitted additional argument.

Other additional evidence was received subsequent to the most recent supplemental statement of the case issued in November 2015.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDING OF FACT

The Veteran's alcohol dependence is not secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for alcohol abuse secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for alcohol abuse (include use or dependency), which he contends is secondary to his service-connected psychiatric disability.  He also asserts that his erectile dysfunction/problems with sexual intercourse increased his use of alcohol.  The Veteran acknowledges that he began drinking rum with his friends at the age of 15, but maintains that that his alcohol consumption increased during service and that he began to drink every day after his tour in Vietnam.  

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Generally, VA compensation may not be paid for primary substance abuse disabilities, or for secondary disabilities arising from primary abuse.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1, 3.301.  However, compensation may be paid for substance abuse that is secondary to, or a symptom of, a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381. 

Facts and Analysis

On review of the evidence the Board finds that the Veteran's alcohol abuse is not secondary to his service-connected disability, including to panic disorder and erectile dysfunction.

Preliminarily, the Board notes that during his June 2015 Board Hearing the Veteran described multiple traumatic events that he had witnessed and experienced during his tour in Vietnam.  See Board Hearing Transcript, p. 4.  He further testified that he was unable able to sleep for years after his service in Vietnam, and that he would drink to sleep/"drink until [he] passed out."  See Board Hearing Transcript, pp. 5-6.  This seems to raise a claim of alcohol abuse as a primary disability on a direct basis; that is, as directly related to the Veteran's service in Vietnam.  As stated before, compensation is precluded for primary substance abuse disabilities.  Thus, service connection is not warranted under that theory and the Board will focus on the contentions pertaining to secondary service connection.

As for service connection on a secondary basis, the Board first notes that the Veteran has been service connected for panic disorder effective November 15, 2011, after the Board's grant of that claim.  VA medical records dating from 2011 document the Veteran as reporting that he had been experiencing episodes of increasing anxiety, fear that something might happen, palpitations, and chest oppression (since diagnosed as panic disorder) while in airplanes and in the shower for the past 10 years.  See also VA psychiatric examination reports dated in January 2012 and November 2015, which returned a diagnosis of panic disorder.  

Additionally, VA primary care records dating from November 1999 reflect daily alcohol use, diagnosed as alcohol abuse.  However, by the Veteran's own admission he began drinking in his mid-teens before he entered military service.  And while, as he contends, his drinking increased during service, he did not complain of and was not diagnosed with or treated for panic disorder, or any other psychiatric disorder, during service.  This logically shows that the Veteran's alcohol abuse preceded his panic disorder which, according to the Veteran, began in approximately 2001.

In addition to panic disorder, the Veteran is also service connected for diabetes mellitus type II with erectile dysfunction since October 19, 2006; bilateral upper extremity carpal tunnel syndrome since August 22, 2007; ischemic heart disease since September 14, 2012; and bilateral lower extremity peripheral neuropathy with erectile dysfunction since January 25, 2013.  There is, however, no allegation or evidence of diabetes, erectile dysfunction, carpal tunnel syndrome, ischemic heart disease, or peripheral neuropathy during service.  In fact, the earliest record of any of these disorders is in 2000, when the Veteran had a myocardial infarction.  See April 2014 VA heart examination report.  At that time the Veteran had been drinking for more than 30 years.  This logically shows that the Veteran's alcohol abuse also preceded these service-connected disabilities.

Indeed, on review of the record in January 2017, a staff psychiatrist at a VA Medical Center concluded that the Veteran's panic disorder is "its own independent disorder" and was not caused or aggravated by his panic disorder, erectile dysfunction, or "another condition."  See January 2017 VHA expert medical opinion.  The Board finds this evidence, which is consistent with the medical treatment records and is not contradicted by any other medical opinion, and which is supported by detailed rationale in support of the conclusions reached, to be persuasive.  At this point the weight of the evidence is against the claim.

To the extent that the Veteran's statements are offered as a nexus opinion that his alcohol dependency was caused by his service-connected psychiatric and/or erectile disability, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion; particularly where, as here, the Veteran's drinking preceded his very entry into service and, in turn, the appearance of any service-connected disability.  While the Veteran's theory appears plausible, the Board accords his opinion little probative weight given the mental health medical complexities of the case.

In sum, the preponderance of the evidence is against the claim as the secondary nexus element has not been substantiated.  Service connection for alcohol dependency as secondary to service-connected disability, including panic disorder and erectile dysfunction, is therefore not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for alcohol abuse as secondary to service-connected disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


